— Appeal by defendant from a judgment of the Supreme Court, Queens County (Dubin, J.), rendered May 20, 1980, convicting him of attempted robbery in the second degree, upon his plea of guilty, and imposing sentence. By order dated October 5, 1981, this court, remitted the case to Criminal Term to hear and report in accordance with our decision therein, and the appeal was held in abeyance in the interim (People v Gatling, 84 AD2d 539). Criminal Term has now complied. Judgment affirmed. No opinion. Damiani, J. P., Titone, Lazer and Gulotta, JJ., concur.